The following opinion was, at the close of the argument, delivered by
Heydenfeldt, Justice ;
Wells, Justice, concurring.
The re-argument of this cause has not induced me to change my opinion.
*235The dealings of the parties run through a period of more than two years. During this time the appellants render to the defendant three or four stated accounts, showing balances ; in all of these accounts, and throughout the whole of this time, they pursue the one mode of calculating interest. It has become their way of doing business. It is their system, and they pursue it and persist in it until the indebtedness of the defendant is fully paid off, as found by the award of the referees.
It is true that an account after payment may be opened ^nd surcharged on the ground of mistake, but the calculation] of interest by the plaintiffs in this case can in no sense be called a mistake. It was a deliberate, methodical plan of doing business, according to a well-comprehended rule, and there is no authority or reason, at law or in equity, by which they are entitled to any relief.
Judgment affirmed.